               Case 3:18-cv-01035-MO           Document 40   Filed 10/11/18   Page 1 of 12




      Jay T. Waldron, OSB #743310                                             Hon. Michael Mosman
      Email: jwaldron@schwabe.com
      Jessica A. Schuh, OSB #164778
      Email: jschuh@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503-222-9981
      Facsimile: 503-796-2900
      Attorneys for Intervenor-Defendant Tillamook County

                                   IN THE UNITED STATES DISTRICT COURT

                                          FOR THE DISTRICT OF OREGON


      CENTER FOR BIOLOGICAL                                           Case No. 3:18−CV−1035−MO
      DIVERSITY; CASCADIA
      WILDLANDS; PACIFIC COAST
      FEDERATION OF FISHERMEN'S                        TILLAMOOK COUNTY’S AMENDED
      ASSOCIATIONS; INSTITUTE FOR                      ANSWER AND AFFIRMATIVE DEFENSES
      FISHERIES RESOURCES; NATIVE                      TO COMPLAINT FOR DECLARATORY
      FISH SOCIETY,                                    AND INJUNCTIVE RELIEF

                            Plaintiffs,

              vs.

      PETER DAUGHERTY, in his official
      capacity as Oregon State Forester;
      KATHERINE SKINNER, in her official
      capacity as District Forester for the
      Tillamook District; MICHAEL
      CAFERATA, in his official capacity as
      District Forester for the Forest Grove
      District; DANIEL GOODY, in his official
      capacity as District Forester for the Astoria
      District,

                            Defendants.
              and

     TILLAMOOK COUNTY,

                            Intervenor-Defendant.
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                       Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                     Portland, OR 97204
                                                                                     Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                          Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 2 of 12




              Intervenor-defendant Tillamook County (“the County”) answers plaintiffs’ Complaint for

     Declaratory and Injunctive Relief (“Complaint”) as follows.

              1.       Paragraph 1 contains a characterization of the Complaint to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations in

     paragraph 1.

              2.       In response to paragraph 2, the County admits that defendants have planned and

     sold timber from the Tillamook and Clatsop State Forests and have authorized the maintenance

     and construction of roads in the forests to support that endeavor, as required under the Forest

     Acquisition Act, ORS 530.010 to ORS 530.181. The County further admits that defendants will

     likely continue this practice absent an injunction prohibiting them from doing so. The County

     denies the remaining allegations in paragraph 2.

              3.       The County lacks information sufficient to admit or deny the allegations in

     paragraph 3 and, on that basis, denies them in full.

              4.       Paragraph 4 contains a characterization of the Complaint to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations in

     paragraph 4.

              5.       Paragraph 5 of the Complaint contains a legal conclusion to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations in

     paragraph 5.

              6.       The County lacks information sufficient to admit or deny the allegations in

     paragraph 6 and, on that basis, denies them in full.

              7.       Paragraph 7 of the Complaint contains a legal conclusion to which no response is

     required.
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO            Document 40     Filed 10/11/18     Page 3 of 12




              8.       The County lacks information sufficient to admit or deny the allegations in

     paragraphs 8 through 12 and, on that basis, denies them in full.

              9.       In response to paragraph 13, the County admits that Peter Daugherty is the State

     Forester of Oregon. The County lacks information sufficient to admit or deny the remaining

     allegations in paragraph 13 and, on that basis, denies them.

              10.      In response to paragraph 14, the County admits that Katherine Skinner is the

     District Forester for the Tillamook District. The County lacks information sufficient to admit or

     deny the remaining allegations in paragraph 14 and, on that basis, denies them.

              11.      In response to paragraph 15, the County admits that Michael Caferata is the

     District Forester for the Forest Grove District. The County lacks information sufficient to admit

     or deny the remaining allegations in paragraph 15 and, on that basis, denies them.

              12.      In response to paragraph 16, the County admits that Daniel Goody is the District

     Forester for the Astoria District. The County lacks information sufficient to admit or deny the

     remaining allegations in paragraph 15 and, on that basis, denies them.

              13.      Paragraphs 17 through 31 of the Complaint contain legal conclusions to which no

     response is required. To the extent that a response is deemed necessary, the County denies the

     allegations in those paragraphs in full.

              14.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 32 through 37 of the Complaint and, on that basis, denies them in full.

              15.      The allegations in paragraph 38 of the Complaint purport to summarize a National

     Marine Fisheries Service (“NMFS”) listing decision, which speaks for itself and is the best

     evidence of its content. Insofar as these allegations state conclusions of law, no response is

     required. To the extent that a response is deemed necessary, the County denies plaintiffs’
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 4 of 12




     characterization of that listing decision. The County lacks information sufficient to admit or deny

     the remaining allegations in paragraph 38 and, on that basis, denies them.

              16.      The County lacks information sufficient to admit or deny the allegations in

     paragraph 39 and, on that basis, denies them in full.

              17.      The allegations in paragraphs 40 and 41 purport to summarize NMFS

     determinations, which speak for themselves and are the best evidence of their content. Insofar as

     these allegations state conclusions of law, no response is required. To the extent that a response

     is deemed necessary, the County denies the allegations contained in those paragraphs.

              18.      Paragraph 42 of the Complaint contains legal conclusions to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations in

     paragraph 42.

              19.      In response to paragraph 43, the County admits that forestlands in the Tillamook

     State Forest burned in a series of fires beginning in the 1930s. The County lacks information

     sufficient to admit or deny the remaining allegations in paragraph 43 and, on that basis, denies

     them.

              20.      In response to paragraph 44, the County admits that several counties acquired

     forestlands that had been previously abandoned by private landowners in the 1930s and 1940s,

     and that the counties subsequently conveyed those lands to the state.

              21.      The County lacks information sufficient to admit or deny the allegations in

     paragraph 45 and, on that basis, denies them.

              22.      The County admits that the seven rivers identified in paragraph 46 of the

     Complaint flow through the Tillamook State Forest. The County is without sufficient

     information to admit or deny plaintiffs’ specific allegations regarding the outlets for the rivers
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 5 of 12




     identified in paragraph 46 and, on that basis, denies them. The remainder of paragraph 46

     purports to summarize NMFS’s critical habitat designation and listing decisions, which speak for

     themselves and are the best evidence of their content. Insofar as these allegations state

     conclusions of law, no response is required. To the extent that a response is deemed necessary,

     the County denies the last sentence of paragraph 46.

              23.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 47 through 51 and, on that basis, denies them in full.

              24.      The allegations in paragraphs 52 and 53 purport to summarize NMFS listing

     decisions, which speak for themselves and are the best evidence of their content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the allegations contained in those paragraphs.

              25.      The County lacks information sufficient to admit or deny the allegations in the

     first sentence of paragraph 54 and, on that basis, denies the same. The remaining allegations in

     paragraph 54 purport to summarize a NMFS recovery plan, which speaks for itself and is the best

     evidence of its content. Insofar as these allegations state conclusions of law, no response is

     required. To the extent that a response is deemed necessary, the County denies the remaining

     allegations in paragraph 54.

              26.      The allegations in paragraph 55 purport to summarize a proposed NMFS listing

     decision and the State of Washington’s 2006 Habitat Conservation Plans, which speak for

     themselves and are the best evidence of their content. Insofar as these allegations state

     conclusions of law, no response is required. To the extent that a response is deemed necessary,

     the County denies the allegations contained in paragraph 55.

              27.      The allegations in paragraphs 56 and 57 purport to summarize NMFS
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 6 of 12




     determinations, which speak for themselves and are the best evidence of their content. Insofar as

     these allegations state conclusions of law, no response is required. To the extent that a response

     is deemed necessary, the County denies the allegations contained in those paragraphs.

              28.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 58 through 60 and, on that basis, denies them in full.

              29.      In response to paragraph 61, the County admits that ODF adopted a new Forest

     Management Plan in 2010. The remaining allegations in paragraph 61 purport to summarize the

     Forest Management Plan, which speaks for itself and is the best evidence of its content. Insofar

     as these allegations state conclusions of law, no response is required.

              30.      The allegations in paragraph 62 purport to summarize the 2010 Forest

     Management Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the allegations contained in paragraph 62.

              31.      In response to paragraph 63, the County admits that 2016 NMFS finalized a

     recovery plan for the Oregon Coast Coho salmon in December (“December 2016 Recovery

     Plan”). The remaining allegations in paragraph 63 purport to summarize the December 2016

     Recovery Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the remaining allegations contained in paragraph 63.

              32.      The allegations in paragraph 64 purport to summarize the December 2016

     Recovery Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the remaining allegations contained in paragraph 64.
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40      Filed 10/11/18     Page 7 of 12




              33.      Paragraph 65 contains legal conclusions to which no response is required. To the

     extent that a response is deemed necessary, the County denies the allegations in paragraph 65.

              34.      In response to paragraph 66, the County admits that the Oregon Forest Practices

     Act (“OFPA”) was enacted in 1971. The remainder of paragraph 66 contains legal conclusions to

     which no response is required. To the extent that a response is deemed necessary, the County

     denies the remaining allegations in paragraph 66.

              35.      In response to paragraph 67, the County admits that the Oregon State Board of

     Forestry (the “Board”) has promulgated implementing regulations for the OFPA. The remaining

     allegations in paragraph 67 purport to summarize those regulations, which speak for themselves

     and are the best evidence of their content. Insofar as these allegations state conclusions of law,

     no response is required. To the extent that a response is deemed necessary, the County denies the

     remaining allegations in paragraph 67.

              36.      The County admits that OAR Chapter 629, Division 035 contains regulations

     applicable to state forestlands and that forest management, implementation, and annual

     operations plans set forth additional standards and guidelines applicable to state forests.

              37.      Paragraphs 69 through 71 contain legal conclusions to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations

     contained in those paragraphs.

              38.      The County denies the first sentence in paragraph 72. The remainder of paragraph

     72 contains legal conclusions to which no response is required. To the extent that a response is

     deemed necessary, the County denies the remaining allegations contained in paragraph 72.

              39.      Paragraphs 73 through 79 contain legal conclusions to which no response is

     required. To the extent that a response is deemed necessary, the County denies the allegations
                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 8 of 12




     contained in those paragraphs.

              40.      The County lacks information sufficient to admit or deny the allegations in

     paragraph 80 and, on that basis, denies them in full.

              41.      The allegations in paragraph 81 purport to summarize NMFS’s listing decision,

     which speaks for itself and is the best evidence of its content. Insofar as these allegations state

     conclusions of law, no response is required. To the extent that a response is deemed necessary,

     the County denies the allegations contained in paragraph 81.

              42.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 82 and 83 and, on that basis, denies them in full.

              43.      The County denies the allegations in paragraph 84.

              44.      In response to paragraph 85, the County denies that ODF has emphasized timber

     production. The County lacks information sufficient to admit or deny the remaining allegations

     in paragraph 85 and, on that basis, denies them in full.

              45.      The County admits the allegations in paragraph 86.

              46.      The allegations in paragraphs 87 through 89 purport to summarize the 2001 Forest

     Management Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the allegations contained in those paragraphs.

              47.      The County lacks information sufficient to admit or deny the allegations in

     paragraph 90 and, on that basis, denies them in full.

              48.      The County lacks information sufficient to admit or deny the allegations

     contained in the first and last sentences of paragraph 91 and, on that basis, denies them. The

     remaining allegations in paragraph 91 purport to summarize the 2003 amendments to the 2001
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
               Case 3:18-cv-01035-MO          Document 40       Filed 10/11/18     Page 9 of 12




     Forest Management Plan, which speaks for itself and is the best evidence of its content. Insofar

     as these allegations state conclusions of law, no response is required. To the extent that a

     response is deemed necessary, the County denies the remaining allegations in paragraph 91.

              49.      The allegations in paragraph 92 purport to summarize NMFS’s listing decision,

     which speaks for itself and is the best evidence of its content. Insofar as these allegations state

     conclusions of law, no response is required. To the extent that a response is deemed necessary,

     the County denies the allegations contained in paragraph 92.

              50.      The County lacks information sufficient to admit or deny the allegations in

     paragraph 93 and, on that basis, denies them in full.

              51.      In response to paragraph 94, the County admits that ODF and the Board issued

     the 2010 Forest Management Plan in 2010. The remaining allegations in paragraph 94 purport to

     summarize the 2010 Forest Management Plan, which speaks for itself and is the best evidence of

     its content. Insofar as these allegations state conclusions of law, no response is required. To the

     extent that a response is deemed necessary, the County denies the remaining allegations in

     paragraph 94.

              52.      The allegations in paragraphs 95 through 97 purport to summarize the 2010 Forest

     Management Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the remaining allegations in paragraph 94.

              53.      The first sentence in paragraph 98 purports to summarize the 2010 Forest

     Management Plan, which speaks for itself and is the best evidence of its content. Insofar as these

     allegations state conclusions of law, no response is required. To the extent that a response is

     deemed necessary, the County denies the first sentence of paragraph 98. The County denies the
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9 -     TILLAMOOK COUNTY’S AMENDED ANSWER AND                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
              Case 3:18-cv-01035-MO           Document 40       Filed 10/11/18    Page 10 of 12




     remaining allegations in paragraph 98.

              54.      The County lacks information sufficient to admit or deny the allegations

     contained in paragraphs 99 through 102 and, on that basis, denies them in full.

              55.      In response to paragraph 103, the County admits that ODF, the State Forester, and

     the District Foresters plan and conduct multiple timber sales on the Tillamook and Clatsop

     forests each year pursuant to the OFPA and its implementing regulations. The County denies the

     remaining allegations in paragraph 103.

              56.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 104 through 110 and, on that basis, denies them in full.

              57.      In response to paragraph 111, the County admits that the Oregon Department of

     Geology and Mineral Industries maintains a database known as the “Statewide Landslide

     Information Database for Oregon”. The County lacks information sufficient to admit or deny the

     remaining allegations in paragraph 111 and, on that basis, denies them in full.

              58.       The County lacks information sufficient to admit or deny the allegations in

     paragraph 112, on that basis, denies them in full.

              59.      The County denies the allegations in paragraphs 113.

              60.      The County denies the allegations in the first sentence of paragraph 114. The

     County is without information sufficient to admit or deny the remaining allegations contained in

     paragraph 114 and, on that basis, denies them.

              61.      In response to paragraph 115, the County denies that timber sales or the use of

     haul routes has led to an increased delivery of harmful fine sediments to Coho streams. The

     County lacks information sufficient to admit or deny the remaining allegation in paragraph 115

     and, on that basis, denies them.
                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 10 -    TILLAMOOK COUNTY’S AMENDED ANSWER AND                                             Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                           Portland, OR 97204
                                                                                           Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
              Case 3:18-cv-01035-MO            Document 40        Filed 10/11/18     Page 11 of 12




              62.      The County denies the allegations in paragraph 116 through 119.

              63.       The County lacks information sufficient to admit or deny the allegations in

     paragraph 120 and, on that basis, denies them in full.

              64.      The County denies the allegations in paragraphs 121 and 122.

              65.      In response to paragraph 123, the County realleges and incorporates its responses

     to paragraphs 1 through 122 above.

              66.      The County lacks information sufficient to admit or deny the allegations in

     paragraphs 124 and 125.

              67.      The County denies the allegations in paragraphs 126 through 130.

              68.      The remainder of the Complaint consists of plaintiff’s Prayer for Relief, to which

     no response is required. To the extent that a response is deemed necessary, the County denies

     each and every one of the allegations contained in plaintiffs’ Prayer for Relief.

                                          AFFIRMATIVE DEFENSES

              1.       The Complaint fails to state a claim upon which relief can be granted.

              2.       Plaintiffs lack standing to bring this action.

              3.       The Court lacks jurisdiction over some or all of plaintiffs’ claims.

              4.       Plaintiffs lack standing on some or all of their claims.

              5.       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches and/or

     estoppel.

              6.       Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

     limitations.

              7.       The County has protected and recognizable interests in the development and

     management of the forestlands comprising the Tillamook Forest, and a statutory right to revenue
                                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 11 -    TILLAMOOK COUNTY’S AMENDED ANSWER AND                                                Attorneys at Law
                                                                                            1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                              Portland, OR 97204
                                                                                              Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                                   Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
              Case 3:18-cv-01035-MO         Document 40        Filed 10/11/18    Page 12 of 12




     from timber on those forestlands. Plaintiffs’ claims for relief should be denied or limited to the

     extent they impermissibly infringe on the County’s rights in state forestlands.

              WHEREFORE, the County respectfully requests that the Court deny all relief sought by

     plaintiffs, grant judgment in favor of defendants, OFIC, and the County, and grant to the County

     such additional relief as the Court may deem just and proper, including an award of costs,

     disbursements, and attorney fees to which the County is entitled to recover by statute or

     otherwise.

              Dated this 11th day of October, 2018.

                                                      SCHWABE, WILLIAMSON & WYATT, P.C.


                                                      s/ Jessica A. Schuh
                                                      Jessica A. Schuh, OSB #164778
                                                      Telephone: 503-222-9981
                                                      Of Attorneys for Intervenor-Defendant Tillamook
                                                      County




                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 12 -    TILLAMOOK COUNTY’S AMENDED ANSWER AND                                            Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
             AFFIRMATIVE DEFENSES TO COMPLAINT FOR                                          Portland, OR 97204
                                                                                          Telephone: 503.222.9981
             DECLARATORY AND INJUNCTIVE RELIEF                                               Fax: 503.796.2900
     PDX\088579\242637\JSH\24054751.1
